Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-41 are allowed.
Independent claim 1 is allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “the atmosphere communication chamber being arranged under the liquid storage chamber in a direction of gravity in a state where the liquid is supplied to the liquid storage chamber.”
	Each of independent claims 15, 16, 26, 27 and 29 is allowed for the same reason noted in claim 1.
	Each of dependent claims is allowed because it depends, either directly or indirectly, from one of independent claims 1, 15, 16, 26, 27 and 29 which is allowed. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991